Sherwood, C. J.
Among the questions this record' presents, there is one which decisively dominates this, case, thus obviating all necessity for considering any other-The defendant exhibited in evidence a perfect paper title. Among the links in his chain of title, however, were several quit-claim deeds. The theory of an instruction asked by the plaintiffs but refused by the court was to the effect that defendant, in consequence of the foregoing facts, did not occupy a position such as he would have occupied had the déeds mentioned been other than quit-claim deeds. This theory was erroneous, as was expressly decided by this court in Fox v. Hall, 74 Mo. 315, where it was held that a purchaser in good, faith, for a valuable considera*430tion, who acquires title by quit-claim deed, takes precedence of one bolding under a prior unrecorded deed of which he had no notice. To the same effect see other authorities cited in 25 Alb. L. J. 123. The defendant occupies just this attitude. This being so, it would avail the plaintiffs nothing were every other point they have raised decided in their favor. Therefore, judgment affirmed.
All concur.